February 2, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                        DAVID LORENZA JOYNER, Appellant

NO. 14-11-00990-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the motion of the appellant to withdraw notice of appeal.
Having considered the motion the Court orders the appeal DISMISSED and further
orders this decision certified below for observance.

       We further order the Clerk of this Court to issue the mandate immediately.